Title: To Thomas Jefferson from John Adams, 23 May 1785
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Dessin’s Calais May 23. 1785. Monday.

We are just arrived, covered with Dust, and we have hired our Boat, to go over tomorrow at ten. No green Peas, no Sallad, no Vegetables to be had upon the Road, and the Sky is still as clear dry and cold as ever. The Flocks of Sheep and herds of Cattle, through the Country, stalk about the Fields like Droves of Walking Skeletons. The Sheep are pastured chiefly I think in the plowed grounds, upon the Fibres as I suppose of the Roots of Grass turn’d up by the Plow.
From a motive of Humanity I wish that our Country may have plentifull Rains, and our Husbandmen Industry, that they may supply the Wants of their Suffering Fellow Creatures in Europe. You see I have nothing so mean as a selfish or even a patriotic wish in all this. But from the same regard to Europe and her worthy Colonists in the West Indies, I hope that these rainless, heatless Heavens will convince them that it is abundantly for their good that we should bring and carry freely, our Flour, Wheat, Corn, Rice, Flesh, and Fish for their Soulagement. Yours affectionately,

J. Adams


The Ladies Compliments of course.

